Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao (US 20190253917, support in provisional application, 62/631113).

	Re claims 1 and 15, Dao discloses a network node (AMF) receiving a service request for requesting a communication for a user equipment (UE), the service request including information identifying a service type associated with the requested communication (paragraph [0234]); and determining whether to reject the service request based on the service type associated with the requested communication (paragraph 
	Re claim 6, Dao discloses the service type associated with the requested communication indicates at least one of: a service type different to a service type associated with the UE; a delay tolerant service; a non-delay tolerant service; a low priority service; and background data access (paragraph [0240]).
	Re claim 7, Dao discloses the network node comprises at least one of: an Access and Mobility Function(AMF) (paragraph [0234]); and a Mobility Management Entity (MME).

Claims 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (EP 3413628 B1, “Zhang”).
		Re claims 11, 13, 17 and 18, Zhang discloses a network node (MME, figure 4, element 160) sending, to a node of a (radio) access network (an access network device, figure 4, element 140), as a result of a determination that the network node is operating in the congestion / pre-congestion state, a message for activating overload control (figure 4, step 401), the message including information identifying at least one service type for which the overload control is applicable receiving an overload start message sent by an MME (figure 4, step 403). Zhang implicitly discloses the MME and the access network device comprising a transceiver (figure 14, elements 1410 and 1430) and a controller (figure 14, element 1420).

	Re claim 14, Zhang discloses receiving a service request for requesting a communication for a user equipment (UE), the service request including information identifying a service type associated with the requested communication (figure 5b, step 505); and determining whether to reject the service request based on the service type associated with the requested communication and the information included in the message for activating the overload control (figure 5b, step 506).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Kim et al (US 20150249900, “Kim”).
		
	Re claims 2, 9 and 16, Dao discloses a UE sending a service request to a network node for requesting a communication, the service request including information identifying a service type associated with the requested communication (paragraph [0234]); and allowing or rejecting the service request based on the service type associated 
	Re claims 3 and 4, Dao discloses all of the limitations of the base claim, but fails to disclose sending, to the UE, information identifying a back-off timer in a service accept message or reject message for the service type associated with the requested communication. However, Kim discloses transmitting reject message including a back-off timer (paragraph [0190]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Kim for the benefit of providing efficient utilization of network resources by not allowing an access reattempt until a duration expires.
	Re claim 5, Dao discloses all of the limitations of the base claim, but fails to disclose wherein the determining whether to reject the service request is further based on whether or not the network node is in a congestion / pre-congestion state. However, Kim discloses rejecting the service request based on the network node is in a congestion state (paragraph [0179]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the 
	Re claim 10, Dao discloses all of the limitations of the base claim, but fails to disclose the UE comprises a Cellular Internet of Things (CIoT) UE and/or a MTC UE. However, Kim discloses the UE comprises a MTC UE (paragraph [0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dao with Kim so that a UE would be a MTC UE serving for a specific purpose having a communication function through a core network.
		
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Zhang.
	Re claim 8, Dao discloses all of the limitations of the base claim, but fails to disclose the network node comprises a base station and obtaining, from another network node, information identifying a congestion / pre-congestion state for at least one service type. However, Zhang discloses MME (another base station) sending an overload start message to a base station to instruct the base station to allow a terminal device to establish connections only for some types of services (paragraph [0004]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dao with Zhang for the benefit of providing reliable data communication and improving network resource utilization by receiving instruction of MME for rejecting service request in case of network congestion.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467